IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 15, 2008
                                No. 07-50644
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

v.

DEMARCUS LAMONT RHODES,

                                           Defendant-Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 6:06-CR-111-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Demarcus Lamont Rhodes appeals his conviction for possessing with
intent to distribute cocaine base and possessing a firearm during a drug-
trafficking crime. Rhodes argues that the trial court erred by denying his motion
to suppress evidence discovered by authorities during a lawful traffic stop. The
district court found that Rhodes consented to the search of the car and,
alternatively, that the evidence was admissible under the plain view doctrine.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50644

      Rhodes does not dispute that a clear plastic bag containing smaller bags
of cocaine base was in plain view on the floor of his car, but he argues that the
incriminating nature of the bag was not “immediately apparent” because one
testifying officer stated that “[he] wasn’t sure what was in it behind the front
passenger seat.” However, probable cause is all that is required to invoke the
plain view doctrine. Arizona v. Hicks, 480 U.S. 321, 326 (1987). Although one
testifying officer was “not certain” what was in the bag, based on his training
and experience and the other surrounding circumstances, the officer reasonably
“believe[d] it was crack cocaine.” Certainty as to the incriminating nature of the
contents of the clear plastic bag was not required. See Texas v. Brown, 460 U.S.
730, 741 (1983) (plurality opinion) (“[T]he use of the phrase ‘immediately
apparent’ was very likely an unhappy choice of words, since it can be taken to
imply that an unduly high degree of certainty as to the incriminatory character
of evidence is necessary for an application of the ‘plain view’ doctrine.”). Having
carefully reviewed all of the evidence, including a photograph of the bag in
question, we conclude that the district court did not clearly err in holding that
the search and seizure in this case was permissible under the plain view
doctrine. See Colorado v. Bannister, 449 U.S. 1, 2–3 (1980).
      AFFIRMED.




                                        2